            Case 1:20-cv-03325-AT Document 7-1 Filed 04/30/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


Andrew Yang, individually and on behalf        ECF CASE
of all others similarly situated, et. al.
                                               CIVIL ACTION:
                         Plaintiffs,

       v.

New York State Board of Elections,

                        Defendant.




                             AFFIDAVIT OF ANDREW YANG


Andrew Yang, under the pains and penalties of perjury, states as follows:


   1. I am the plaintiff, individually and on behalf of all others similarly situated plaintiffs
      (“Plaintiffs”), in this case. I submit this Affidavit in support of Plaintiffs’ EMERGENCY
      ORDER TO SHOW CAUSE FOR PRELIMINARY INJUNCTION AND
      TEMPORARY RESTRAINING ORDER.

   2. I reside in New York County am an active and registered New York State Democratic
      Party voter.

   3. On November 6, 2017 I filed forms with the Federal Election Commission to announce
      that I would be a Democratic Party candidate for the elected office of President of the
      United States (Friends of Andrew Yang, FEC Committee No. C00659938, as amended
      March 13, 2020).

   4. Despite raising over $41 million dollars and spending nearly the same, my campaign had
      disappointing results in the Iowa and New Hampshire Democratic Presidential Primaries.

   5. In February 2020, after more than two years of campaigning every day, I decided to
      suspend my campaign. By suspending my campaign, I no longer desired to actively raise
      and spend funds for my candidacy without a clear path to victory for the nomination as
      the Democratic Party’s Presidential Candidate. This suspension was not a termination.
      Case 1:20-cv-03325-AT Document 7-1 Filed 04/30/20 Page 2 of 3



6. By suspending my campaign and ceasing to raise funds for my committee, I nonetheless
   believed and expected that my name would nonetheless stay on the ballot in states with
   upcoming elections as my campaign had met the legal requirements and it was my
   intention and hope that voters would express their preferences by voting in the upcoming
   elections.

7. My campaign, consisting of hundreds paid workers and thousands of volunteers, worked
   tirelessly for months to put my name on the ballot in each of the fifty states and we were
   successful in all but one due to a technical filing error in the State of Ohio where I
   nonetheless campaigned as a write-in candidate.

8. In New York, after thousands upon thousands of hours of mostly volunteer labor
   collecting signatures from registered New York State Democratic Party voters in the cold
   months of January and February, and spending thousands of dollars on legal fees and
   paid labor to supervise volunteer work, we filed on or around February 3 and 6, 2020
   over 20,000 signatures of registered Democratic Party voters with the New York State
   Board of Elections that nominated me to the office of President of the United States so
   that my name would appear on the ballot for the April 28, 2020 Democratic Presidential
   primary election.

9. Due to the Covid-19 pandemic, the April 28 Democratic Presidential Primary was
   postponed until June 23, 2020, the date for other scheduled federal and state and local
   elections.

10. On April 27, the New York Board of Elections Commissioners voted unanimously to
    permanently cancel the New York 2020 Democratic Presidential primary.

11. It is my belief that this action by NYS BOE violates my rights, both as a candidate and a
    voter, under the Constitution of the State of New York, the New York Election Law and
    the Constitution of the United States in that I and my campaign met all the requirements
    and then some to be a candidate under the New York Election Law.

12. More importantly, while I am no longer actively seeking the office of President of the
    United States, it is my belief that this arbitrary decision of the NY BOE disenfranchises
    both myself as a voter in the State of New York and a candidate for the office of
    President, but also those persons who met the requirements under the NY Election Law
    to be delegates pledged to my candidacy at the Democratic Party National Convention
    and every registered Democratic Party voter in the State of New York who now, because
    of the BOE’s capricious actions, no longer have the right to exercise their right to vote in
    the 2020 Democratic Presidential Primary whom I choose to represent as a class. Despite
    the seriousness of the ongoing pandemic and its threat to human health and safety, it is
    my belief that New York State should hold a Democratic Presidential primary alongside
    federal congressional elections, NY State Elections for Senate and Assembly and local
    races (as still planned for June 23, 2020) in a manner safe for voters and election workers
    alike so as to not disenfranchise the more than six million registered voters in New York
    State.
  Case 1:20-cv-03325-AT Document 7-1 Filed 04/30/20 Page 3 of 3



WHEREFORE, your affirmant respectfully requests that this Court enter a judgement
against Defendant NYS BOE enjoining them from canceling the June 23 Democratic
Presidential Primary and such reinstating such election and grant Plaintiffs costs and fees
and such other and further relief as this Court deems just and proper. This Affidavit is
being executed electronically.

Dated: New Paltz, New York
       April 28, 2020




                                             By:
                                             Andrew Yang
                                             Plaintiff and Candidate for President of the
                                             United States of America
